


Exhibit 10.2
Atlas Financial Holdings, Inc.
Restricted Stock Units Notice
under the
Atlas Financial Holdings, Inc.
2013 Equity Incentive Plan
Name of Grantee:
 

This Notice evidences the award of restricted stock units (each, an “RSU,” and
collectively, the “RSUs”) of Atlas Financial Holdings, Inc., a Cayman Islands
corporation (the “Company”), that have been granted to you pursuant to the Atlas
Financial Holdings, Inc. 2013 Equity Incentive Plan (the “Plan”) and conditioned
upon your agreement to the terms of the attached Restricted Stock Units
Agreement (the “Agreement”). This Notice constitutes part of and is subject to
the terms and provisions of the Agreement and the Plan, which are incorporated
by reference herein. Each RSU is equivalent in value to one share of the
Company’s Common Stock and represents the Company’s commitment to issue one
share of the Company’s Common Stock at a future date, subject to the terms of
the Agreement and the Plan. The RSUs are credited to a separate account
maintained for you on the books and records of the Company (the "Account"). All
amounts credited to the Account will continue for all purposes to be part of the
general assets of the Company.
Grant Date: ___________
Number of RSUs: __________
Vesting Schedule: All of the RSUs are nonvested and forfeitable as of the Grant
Date. Twenty percent of the RSUs will vest and become nonforfeitable on each
anniversary of the Grant Date, such that 100% of the RSUs will be vested and
nonforfeitable on the fifth anniversary of the Grant Date, provided that (i) you
have maintained ownership of the up to $100,000 investment made to qualify for
this award until at least December 31, 2014; (ii) your Service (as defined in
the Agreement) is continuous from the Grant Date through the applicable date
upon which vesting is scheduled to occur; (iii) you have, as of the date upon
which vesting is scheduled to occur, not indicated that you will not be
submitting your name for re-election as a director of the Company.
Notwithstanding the foregoing, 100% of the RSUs will become vested and
nonforfeitable as of (i) immediately before and contingent upon the occurrence
of a Change in Control, so long as your Service with the Company is continuous
from the Grant Date, through the date of the Change in Control; or (ii)
immediately prior to the end of your current term if you are removed, or not
re-nominated or re-elected, for any reason except where the Company does not
re-nominate you or you are removed due to a breach of fiduciary duty (as
determined in the sole discretion of the Board) or because you have failed to,
or indicated that you will not, submit your name for re-nomination. None of the
RSUs will become vested and nonforfeitable after your Service ceases.
Atlas Financial Holdings, Inc.
 
Date

I acknowledge that I have carefully read the Agreement and the Plan. I agree to
be bound by all of the provisions set forth in those documents. I also consent
to electronic delivery of all notices or other information with respect to the
RSUs or the Company.
Signature of Grantee
 
Date







--------------------------------------------------------------------------------




Atlas Financial Holdings, Inc.
Restricted Stock Units Agreement
under the
Atlas Financial Holdings, Inc.
2013 Equity Incentive Plan
1.    Terminology. Unless otherwise provided in this Agreement, capitalized
terms used herein are defined in the Glossary at the end of this Agreement or
the Plan.
2.    Vesting. All of the RSUs are nonvested and forfeitable as of the Grant
Date. So long as your Service is continuous from the Grant Date through the
applicable date upon which vesting is scheduled to occur, the RSUs will become
vested and nonforfeitable in accordance with the vesting schedule set forth in
the Notice. Except for the circumstances, if any, described in the Notice, none
of the RSUs will become vested and nonforfeitable after your Service ceases.
3.    Termination of Service. Unless otherwise provided in the Notice, if your
Service with the Company ceases for any reason, all RSUs that are not then
vested and nonforfeitable will be forfeited to the Company immediately and
automatically upon such cessation without payment of any consideration therefor
and you will have no further right, title or interest in or to such RSUs or the
underlying shares of Common Stock.
4.    Restrictions on Transfer. Neither this Agreement nor any of the RSUs may
be assigned, transferred, pledged, hypothecated or disposed of in any way,
whether by operation of law or otherwise, and the RSUs shall not be subject to
execution, attachment or similar process. All rights with respect to this
Agreement and the RSUs shall be exercisable during your lifetime only by you or
your guardian or legal representative. Notwithstanding the foregoing, the RSUs
may be transferred upon your death by last will and testament or under the laws
of descent and distribution.
5.    Dividend Equivalent Payments. On each dividend payment date for each cash
dividend on the Common Stock, the Company will credit your equity award account
with dividend equivalents in the form of additional RSUs. All such additional
RSUs shall be subject to the same vesting requirements applicable to the RSUs in
respect of which they were credited and shall be settled in accordance with, and
at the time of, settlement of the vested RSUs to which they are related. The
number of RSUs to be credited shall equal the quotient, rounded to such fraction
as may be determined by the Administrator, determined by dividing (a) by (b),
where “(a)” is the product of (i) the cash dividend payable per share of Common
Stock, multiplied by (ii) the number of RSUs credited to your account as of the
record date, and “(b)” is the Fair Market Value of a share of Common Stock on
the dividend payment date. If your vested RSUs have been settled after the
record date but prior to the dividend payment date, any RSUs that would be
credited pursuant to the preceding sentence shall be settled on or as soon as
practicable after the dividend payment date. Nothing herein shall preclude the
Administrator from exercising its discretion under the Plan to determine whether
to eliminate fractional units or credit fractional units to accounts, and the
manner in which fractional units will be credited.
6.    Settlement of RSUs.
(a)    Manner of Settlement. You are not required to make any monetary payment
(other than applicable tax withholding, if required) as a condition to
settlement of the RSUs. The Company will issue to you, in settlement of your
RSUs, the number of whole shares of Common Stock that equals the number of whole
RSUs that become vested, and such vested RSUs will terminate and cease to be
outstanding upon such issuance of the shares. Upon issuance of such shares, the
Company will determine the form of delivery (e.g., a stock certificate or
electronic entry evidencing such shares) and may deliver such shares on your
behalf electronically to the Company’s designated stock plan administrator or
such other broker-dealer as the Company may choose at its sole discretion,
within reason.
(b)    Timing of Settlement. Your RSUs will be settled by the Company, via the
issuance of Common Stock as described herein, on the date that the RSUs become
vested and nonforfeitable. However, if a scheduled issuance date falls on a
Saturday, Sunday or federal holiday, such issuance date shall instead fall on
the next following day that the principal executive offices of the Company are
open for business. In all cases, the issuance and delivery of shares under this
Agreement is intended to comply with Treasury Regulation Section 1.409A-1(b)(4)
and shall be construed and administered in such a manner.




--------------------------------------------------------------------------------




7.    Adjustments for Corporate Transactions and Other Events.
(a)    Stock Dividend, Stock Split and Reverse Stock Split. Upon a stock
dividend of, or stock split or reverse stock split affecting, the Common Stock,
the number of outstanding RSUs shall, without further action of the
Administrator, be adjusted to reflect such event; provided, however, that any
fractional RSUs resulting from any such adjustment shall be eliminated.
Adjustments under this paragraph will be made by the Administrator, whose
determination as to what adjustments, if any, will be made and the extent
thereof will be final, binding and conclusive.
(b)    Merger, Consolidation and Other Events. If the Company shall be the
surviving or resulting corporation in any merger or consolidation and the Common
Stock shall be converted into other securities, the RSUs shall pertain to and
apply to the securities to which a holder of the number of shares of Common
Stock subject to the RSUs would have been entitled. If the stockholders of the
Company receive by reason of any distribution in total or partial liquidation or
pursuant to any merger of the Company or acquisition of its assets, securities
of another entity or other property (including cash), then the rights of the
Company under this Agreement shall inure to the benefit of the Company’s
successor, and this Agreement shall apply to the securities or other property
(including cash) to which a holder of the number of shares of Common Stock
subject to the RSUs would have been entitled, in the same manner and to the same
extent as the RSUs.
8.    Nonguarantee of Directorship. Nothing in the Plan or this Agreement shall
constitute or be evidence of any agreement or understanding, express or implied,
that the Company will retain you as a member of the Board of Directors for any
period of time or be construed as a limitation on the right of the stockholders
to remove you from the Board of Directors in accordance with the Company’s
charter or bylaws.
9.    Rights as Stockholder. You shall not have any of the rights of a
stockholder with respect to any shares of Common Stock that may be issued in
settlement of the RSUs until such shares of Common Stock have been issued to
you. No adjustment shall be made for dividends, distributions, or other rights
for which the record date is prior to the date such shares are issued, except as
provided in Section 5 of the Plan.
10.    The Company’s Rights. The existence of the RSUs shall not affect in any
way the right or power of the Company or its stockholders to make or authorize
any or all adjustments, recapitalizations, reorganizations, or other changes in
the Company's capital structure or its business, or any merger or consolidation
of the Company, or any issue of bonds, debentures, preferred or other stocks
with preference ahead of or convertible into, or otherwise affecting the Common
Stock or the rights thereof, or the dissolution or liquidation of the Company,
or any sale or transfer of all or any part of the Company's assets or business,
or any other corporate act or proceeding, whether of a similar character or
otherwise.
11.    Restrictions on Issuance of Shares. The issuance of shares of Common
Stock upon settlement of the RSUs shall be subject to and in compliance with all
applicable requirements of federal, state, or foreign law with respect to such
securities. No shares of Common Stock may be issued hereunder if the issuance of
such shares would constitute a violation of any applicable federal, state, or
foreign securities laws or other law or regulations or the requirements of any
stock exchange or market system upon which the Common Stock may then be listed.
The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance of any shares subject to the RSUs shall relieve
the Company of any liability in respect of the failure to issue such shares as
to which such requisite authority shall not have been obtained. As a condition
to the settlement of the RSUs, the Company may require you to satisfy any
qualifications that may be necessary or appropriate, to evidence compliance with
any applicable law or regulation, and to make any representation or warranty
with respect thereto as may be requested by the Company.
12.    Notices. All notices and other communications made or given pursuant to
this Agreement shall be given in writing and shall be deemed effectively given
upon receipt or, in the case of notices delivered by the Company to you, five
(5) days after deposit in the United States mail, postage prepaid, addressed to
you at the last address you provided to the Company, or in the case of notices
delivered to the Company by you, addressed to the Administrator, care of the
Company for the attention of its Secretary at its principal executive office or,
in either case, if the receiving party consents in advance, transmitted and
received via telecopy or via such other electronic transmission mechanism as may
be available to the parties. Notwithstanding the foregoing, the Company may, in
its sole discretion, decide to deliver any documents related to participation in
the Plan and this award of RSUs by electronic means or to request your consent
to participate in the Plan or accept this award of RSUs by electronic means. You
hereby consent to receive such documents by electronic delivery and, if
requested, to agree to participate in the Plan through an on-line or electronic
system established and maintained by the Company or another third party
designated by the Company.




--------------------------------------------------------------------------------




13.    Entire Agreement. This Agreement, together with the relevant Notice and
the Plan, contain the entire agreement between the parties with respect to the
RSUs granted hereunder. Any oral or written agreements, representations,
warranties, written inducements, or other communications made prior to the
execution of this Agreement with respect to the RSUs granted hereunder shall be
void and ineffective for all purposes.
14.    Amendment. This Agreement may be amended from time to time by the
Administrator in its discretion; provided, however, that this Agreement may not
be modified in a manner that would have a materially adverse effect on the RSUs
as determined in the discretion of the Administrator, except as provided in the
Plan or in a written document signed by each of the parties hereto.
15.    409A Savings Clause. This Agreement and the RSUs granted hereunder are
intended to fit within the “short-term deferral” exemption from Section 409A of
the Code as set forth in Treasury Regulation Section 1.409A-1(b)(4). In
administering this Agreement, the Company shall interpret this Agreement in a
manner consistent with such exemption. Notwithstanding the foregoing, if it is
determined that the RSUs fail to satisfy the requirements of the short-term
deferral rule and are otherwise deferred compensation subject to Section 409A,
and if you are a “Specified Employee” (within the meaning set forth
Section 409A(a)(2)(B)(i) of the Code) as of the date of your separation from
service (within the meaning of Treasury Regulation Section 1.409A-1(h)), then
the issuance of any shares that would otherwise be made upon the date of the
separation from service or within the first six (6) months thereafter will not
be made on the originally scheduled date(s) and will instead be issued in a lump
sum on the date that is six (6) months and one day after the date of the
separation from service, but if and only if such delay in the issuance of the
shares is necessary to avoid the imposition of additional taxation on you in
respect of the shares under Section 409A of the Code. Each installment of shares
that vests is intended to constitute a “separate payment” for purposes of
Section 409A of the Code and Treasury Regulation Section 1.409A-2(b)(2).
16.    No Obligation to Minimize Taxes. The Company has no duty or obligation to
minimize the tax consequences to you of this award of RSUs and shall not be
liable to you for any adverse tax consequences to you arising in connection with
this award. You are hereby advised to consult with your own personal tax,
financial and/or legal advisors regarding the tax consequences of this award and
by signing the Notice, you have agreed that you have done so or knowingly and
voluntarily declined to do so.
17.    Conformity with Plan. This Agreement is intended to conform in all
respects with, and is subject to all applicable provisions of, the Plan.
Inconsistencies between this Agreement and the Plan shall be resolved in
accordance with the terms of the Plan. In the event of any ambiguity in this
Agreement or any matters as to which this Agreement is silent, the Plan shall
govern. A copy of the Plan is available upon request to the Administrator.
18.    No Funding. This Agreement constitutes an unfunded and unsecured promise
by the Company to issue shares of Common Stock in the future in accordance with
its terms. You have the status of a general unsecured creditor of the Company as
a result of receiving the grant of RSUs.
19.    Effect on Other Company Benefit Plans. The value of the RSUs subject to
this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms used when calculating your benefits under any benefit plan
sponsored by the Company or any Affiliate, except as such plan otherwise
expressly provides. The Company expressly reserves its rights to amend, modify,
or terminate any of the Company’s or any Affiliate’s benefit plans.
20.    Governing Law. The validity, construction and effect of this Agreement,
and of any determinations or decisions made by the Administrator relating to
this Agreement, and the rights of any and all persons having or claiming to have
any interest under this Agreement, shall be determined exclusively in accordance
with the laws of the State of Illinois, without regard to its provisions
concerning the applicability of laws of other jurisdictions.
21.    Resolution of Disputes. Any dispute or disagreement which shall arise
under, or as a result of, or pursuant to or relating to, this Agreement shall be
determined by the Administrator in good faith in its absolute and uncontrolled
discretion, and any such determination or any other determination by the
Administrator under or pursuant to this Agreement and any interpretation by the
Administrator of the terms of this Agreement, will be final, binding and
conclusive on all persons affected thereby. You agree that before you may bring
any legal action arising under, as a result of, pursuant to or relating to, this
Agreement you will first exhaust your administrative remedies before the
Administrator. You further agree that in the event that the Administrator does
not resolve any dispute or disagreement arising under, as a result of, pursuant
to or relating to, this Agreement to your satisfaction, no legal action may be




--------------------------------------------------------------------------------




commenced or maintained relating to this Agreement more than twenty-four (24)
months after the Administrator’s decision.
22.    Headings. The headings in this Agreement are for reference purposes only
and shall not affect the meaning or interpretation of this Agreement.
23.    Electronic Delivery of Documents. By your signing the Notice, you (i)
consent to the electronic delivery of this Agreement, all information with
respect to the Plan and the RSUs, and any reports of the Company provided
generally to the Company’s stockholders; (ii) acknowledge that you may receive
from the Company a paper copy of any documents delivered electronically at no
cost to you by contacting the Company by telephone or in writing; (iii) further
acknowledge that you may revoke your consent to the electronic delivery of
documents at any time by notifying the Company of such revoked consent by
telephone, postal service or electronic mail; and (iv) further acknowledge that
you understand that you are not required to consent to electronic delivery of
documents.
24.    No Future Entitlement. By your signing the Notice, you acknowledge and
agree that: (i) the grant of a restricted stock unit award is a one-time benefit
which does not create any contractual or other right to receive future grants of
restricted stock units, or compensation in lieu of restricted stock units, even
if restricted stock units have been granted repeatedly in the past; (ii) all
determinations with respect to any such future grants and the terms thereof will
be at the sole discretion of the Committee; (iii) the value of the restricted
stock units is an extraordinary item of compensation which is outside the scope
of your Service contract, if any; (iv) the value of the restricted stock units
is not part of normal or expected compensation or salary for any purpose,
including, but not limited to, calculating any termination, severance,
resignation, redundancy, end of service payments or similar payments, or
bonuses, long-service awards, pension or retirement benefits; (v) the vesting of
the restricted stock units ceases upon termination of Service with the Company,
or other cessation of eligibility for any reason, except as may otherwise be
explicitly provided in this Agreement; (vi) the Company does not guarantee any
future value of the restricted stock units; and (vii) no claim or entitlement to
compensation or damages arises if the restricted stock units decrease or do not
increase in value and you irrevocably release the Company from any such claim
that does arise.
25.    Personal Data. For purposes of the implementation, administration and
management of the restricted stock units or the effectuation of any acquisition,
equity or debt financing, joint venture, merger, reorganization, consolidation,
recapitalization, business combination, liquidation, dissolution, share
exchange, sale of stock, sale of material assets or other similar corporate
transaction involving the Company (a “Corporate Transaction”), you consent, by
execution of the Notice, to the collection, receipt, use, retention and
transfer, in electronic or other form, of your personal data by and among the
Company and its third party vendors or any potential party to a potential
Corporate Transaction. You understand that personal data (including but not
limited to, name, home address, telephone number, Company identification number,
employment status, social security number, tax identification number, date of
birth, nationality, job and payroll location, data for tax withholding purposes
and shares awarded, cancelled, vested and unvested) may be transferred to third
parties assisting in the implementation, administration and management of the
restricted stock units or the effectuation of a Corporate Transaction and you
expressly authorize such transfer as well as the retention, use, and the
subsequent transfer of the data by the recipient(s). You understand that these
recipients may be located in your country or elsewhere, and that the recipient’s
country may have different data privacy laws and protections than your country.
You understand that data will be held only as long as is necessary to implement,
administer and manage the restricted stock units or effect a Corporate
Transaction. You understand that you may, at any time, request a list with the
names and addresses of any potential recipients of the personal data, view data,
request additional information about the storage and processing of data, require
any necessary amendments to data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing the Company’s Secretary. You
understand, however, that refusing or withdrawing your consent may affect your
ability to accept a restricted stock unit award.
{Glossary begins on next page}










--------------------------------------------------------------------------------




GLOSSARY
(a)    “Administrator” has the meaning set forth in the Plan.
(b)    “Affiliate” means any entity, whether now or hereafter existing, which
controls, is controlled by, or is under common control with Atlas Financial
Holdings, Inc. (including but not limited to joint ventures, limited liability
companies, and partnerships). For this purpose, “control” means ownership of 50%
or more of the total combined voting power or value of all classes of stock or
interests of the entity.
(c)    “Agreement” means this document, as amended from time to time, together
with the Plan which is incorporated herein by reference.
(d)    “Change in Control” has the meaning set forth in the Plan.
(e)    “Code” means the Internal Revenue Code of 1986, as amended, and the
Treasury regulations and other guidance promulgated thereunder.
(f)    “Common Stock” has the meaning set forth in the Plan.
(g)    “Company” means Atlas Financial Holdings, Inc. and its Affiliates, except
where the context otherwise requires. For purposes of determining whether a
Change in Control has occurred, Company shall mean only Atlas Financial
Holdings, Inc.
(h)    “Fair Market Value” has the meaning set forth in the Plan.
(i)    “Grant Date” means the effective date of a grant of RSUs made to you as
set forth in the relevant Notice.
(j)    “Notice” means the statement, letter or other written notification
provided to you by the Company setting forth the terms of a grant of RSUs made
to you.
(k)    “Plan” means the Atlas Financial Holdings, Inc. 2013 Equity Incentive
Plan, as amended from time to time.
(l)    “RSU” means the Company’s commitment to issue one share of Common Stock
at a future date, subject to the terms of the Agreement and the Plan.
(m)    “Service” means your service as a member of the Board of Directors of the
Company.
(n)    “You” or “Your” means the recipient of the RSUs as reflected on the
applicable Notice. Whenever the word “you” or “your” is used in any provision of
this Agreement under circumstances where the provision should logically be
construed, as determined by the Administrator, to apply to the estate, personal
representative, or beneficiary to whom the RSUs may be transferred by will or by
the laws of descent and distribution, the words “you” and “your” shall be deemed
to include such person.
{End of Agreement}




